Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Ahn et al. (US 2011/0007673) (“Ahn”).
For claims 1 and 8,  Ahn discloses:  wireless transmit/receive unit (WTRU) comprising: a processor; and a transceiver, wherein the processor and the transceiver are configured to monitor for a physical downlink control channel (PDCCH) scrambled using a system information (SI)-radio network temporary identifier (RNTI) (paragraph 56:  the PDCCH which is CRC-masked using an SI-RNTI), wherein the processor and the transceiver are further configured to obtain, from downlink control information (DCI) on the PDCCH scrambled with the SI-RNTI, scheduling information for system information (SI) (paragraph 56:  receive an SIB-1 on a PDSCH indicated by the PDCCH which is CRC-masked using an SI-RNTI) and an indication of which SI is scheduled (paragraph 56:  UE can receive other SIBs by using scheduling information included in the SIB-1), wherein the SI includes at least a SIB-1 (paragraph 56:  receive an SIB-1 on a PDSCH indicated by the PDCCH which is CRC-masked using an SI-RNTI) and at least one SIB other than the SIB-1 (paragraph 56:  UE can receive other SIBs by using scheduling information included in the SIB-1), and wherein the processor and the transceiver are further configured to acquire at least one of the SIB-1 and the at least one SIB other than the SIB-1, from a downlink shared channel, using at least the scheduling information and the indication of which SI is scheduled obtained from the DCI on the PDCCH scrambled using the SI-RNTI (paragraph 56:  UE can receive an SIB-1 on a PDSCH… UE can receive other SIBs by using scheduling information included in the SIB-1).
For claims 2 and 9, Ahn discloses:  acquire the SIB-1 from the downlink shared channel before acquiring a SIB other than the SIB-1 (paragraph 56:  UE can receive an SIB-1 on a PDSCH… UE can receive other SIBs by using scheduling information included in the SIB-1).
For claims 3 and 10, Ahn discloses:  to derive, from the acquired SIB-1, an SI-window on the physical downlink channel corresponding to the SIB other than the SIB-1, and acquire the SIB other than the SIB-1 on the downlink shared channel in the derived SI-window (paragraph 56:  UE can receive an SIB-1 on a PDSCH… UE can receive other SIBs by using scheduling information included in the SIB-1).
For claims 4 and 11, Ahn discloses:  the at least one SIB other than the SIB-1 is acquired from SI messages on the downlink shared channel (paragraph 56:  UE can receive an SIB-1 on a PDSCH… UE can receive other SIBs by using scheduling information included in the SIB-1).
For claims 5 and 12, Ahn discloses:  the at least one SIB other than the SIB-1 comprises one of SIB2 through SIB16 (paragraph 54:  SIB-1 contains information relevant when evaluating if a UE is allowed to access a cell and defines the scheduling of other SIBs. SIB-2 (SIB Type2) contains common and shared channel information. SIB-3 (SIB Type3) contains cell re-selection information, mainly related to the serving cell. SIB-4 (SIB Type4)…).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Li (US 2014/0177562).
For claims 6 and 13; Ahn discloses the subject matter in claim 1 as described above in the office action.
Ahn does not expressly disclose, but Li from similar fields of endeavor teaches:  acquire a master information block (MIB) on a physical broadcast channel (PBCH), and obtaining, from the MIB, one or more parameters for receiving and monitoring the PDCCH in a common search space for the system information (paragraph 54).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Li in the configuration as described by Ahn.  The motivation is to use standardized signaling.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Li as applied to claim 6 above, and further in view of Chen et al. (US 2013/0301549) (“Chen”).
For claims 7 and 14; Ahn discloses the subject matter in claim 6 as described above in the office action.
Ahn does not expressly disclose, but Chen from similar fields of endeavor teaches:  the one or more parameters comprises at least one of a time location and a frequency location of the common search space (paragraph 93).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Chen in the configuration as described by Ahn.  The motivation is to use standardized signaling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baghel et al. (US 2015/0173089); Baghel discloses UE acquires the required system information from the beginning of the successive Broadcast Control Channel (BCCH) modification period following the current BCCH modification period in which the system information change notification was received. The system information to be acquired is the legacy MIB and/or the legacy SIB-1. Then, depending on the systemInfoValueTagfield in the legacySIB-1, the UE decides which other SIBs the UE has to acquire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/          Primary Examiner, Art Unit 2466